Smith, J.
In a contest as to' the selection of an administrator, where the decedent left no children, but left several sisters and the children of two deceased brothers as his heirs at law, the children of a deceased brother would together have one vote in the selection of the administrator. See Civil Code (1910), §§ 3931, 3943, subsections 2 and 3; Mattox v. Embry, 131 Ga. 283, 287 (62 S. E. 202).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

H. F. Lawson, for plaintiffs in error.
H. E. Coates, contra.